Citation Nr: 1809327	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial increased rating in excess of 30 percent for left hip joint replacement associated with degenerative arthritis, status post left knee meniscectomy with instability (left hip disability), with the exception of the period from May 8, 2013, to July 31, 2014, during which a 100 percent rating was assigned due to a left total hip arthroplasty revision surgery.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the Veteran's left hip disability and assigned a 10 percent disability rating.  

In a July 2013 rating decision, the RO increased the rating for the Veteran's left hip disability from 10 to 30 percent, effective December 21, 2010, the date of his claim for service connection; assigned a 100 percent rating beginning May 8, 2013, due to a total left hip arthroplasty revision surgery; and assigned a 30 percent rating beginning August 1, 2014.  As the grant of a 30 percent disability rating for the periods on appeal other than May 8, 2013 to July 31, 2014 does not constitute a full grant of the benefit sought, the issue of entitlement to an increased rating for the Veteran's left hip rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Veteran was scheduled to appear before a Veterans Law Judge at a Board videoconference hearing in December 2017.  The record reflects that the Veteran did not appear for the scheduled hearing, and it does not indicate good cause for failure to appear.  As such, the Board considers the Veteran's request for a Board videoconference hearing withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  For the period from December 21, 2010 to June 14, 2011, the preponderance of the evidence is against a finding that the Veteran's left hip disability was manifested by, or more nearly approximated, moderately severe residuals of weakness, pain, or limitation of motion.  

2.  For the period from June 15, 2011 to May 7, 2013, the record supports a finding that the Veteran's left hip disability was manifested by, or more nearly approximated, markedly severe residual weakness, pain, or limitation of motion.  There is no indication that the Veteran required permanent use of crutches.  

3.  For the period beginning August 1, 2014, the preponderance of the evidence is against a finding that the Veteran's left hip disability was manifested by, or more nearly approximated, moderately severe residuals of weakness, pain, or limitation of motion.  


CONCLUSIONS OF LAW

1.  For the period from December 21, 2010 to June 14, 2011, the criteria for an initial increased rating in excess of 30 percent for the Veteran's left hip disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5054 (2017).  

2.  For the period from June 15, 2011 to May 7, 2013, the criteria for a 70 percent rating, but no higher, for the Veteran's left hip disability have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5054 (2017).  

3.  For the period beginning August 1, 2014, the criteria for an increased rating in excess of 30 percent for the Veteran's left hip disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5054 (2017).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As VCAA notice is not generally applicable to claims for initial increased ratings, there is no need to discuss VA's duty to notify the Veteran regarding his claim where, as here, he has raised no indication of any prejudice from defective VCAA notice.  See 38 C.F.R. § 3.159(b)(3); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In his June 2011 VA Form 9, the Veteran wrote that he believed that the VA examiner who conducted his January 2011 VA hip examination did not perform a thorough examination, and he requested another examination by a different physician.  However, based on a review of the January 2011 examination report, the examiner performed a physical examination of the Veteran, which included both initial and repetitive range of motion testing, obtained X-ray imaging of the Veteran's left hip, considered the Veteran's contentions regarding his symptomatology, and gave an opinion on the functional effects of the Veteran's left hip disability.  In light of this background and the examiner's expertise as a physician specializing in internal medicine, the Board finds that the January 2011 VA hip examination is adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Moreover, during the course of the appeal, the Veteran was afforded an additional VA hip examination in May 2016.  Accordingly, an additional medical examination or opinion is not required to adjudicate the Veteran's claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.326(b).  

The Veteran has not raised, nor does the record otherwise suggest, any other issues pertaining to VA's duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the Scott to duty to assist argument).  

II.  Increased Rating

	General Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, it will assign the lower rating.  Id.  
The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

With the exception of the period from May 8, 2013, to July 31, 2014, during which a 100 percent disability rating was assigned due to a left total hip arthroplasty revision surgery, the Veteran's left hip disability has been assigned a 30 percent rating pursuant to Diagnostic Code 5054.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.  Diagnostic Code 5054 applies to hip replacements with a prosthetic replacement, which, for VA purposes, is defined as a total replacement of the head of the femur or of the acetabulum.  Id.  The minimum disability rating assigned under Diagnostic Code 5054 is 30 percent.  Id.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  Id.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of prosthesis.  Id.  A 90 percent rating is warranted following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.  Id.; see also 38 C.F.R. § 4.71a, Prosthetic Implants, Note 2 (specifying that "requiring the use of crutches" means permanent use of crutches).  A 100 percent rating is warranted for one year following implantation of a prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5054.  

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71a, Plate II.  The Rating Schedule does not define the terms "moderately severe" or "markedly severe" as used under Diagnostic Code 5054.  Rather than applying a mechanical formula to determine when symptomatology is "moderately severe" or "markedly severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  See 38 C.F.R. § 4.6.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).  

	Factual Background

The Veteran contends that he is entitled to an initial increased rating in excess of 30 percent, with the exception of the period from May 8, 2013, to July 31, 2014, during which a 100 percent disability rating was assigned due to a left total hip arthroplasty revision surgery.  

In November 2009, the Veteran underwent a left total hip arthroplasty.  According to a July 2010 VA orthopedic surgery note, the Veteran reported that he had no pain immediately after his surgery but that approximately two months later, he had a sudden onset of pain in the left groin area that had worsened.  On examination, abduction caused pain and was limited to 25 degrees.  Flexion was not painful to 85 degrees.  An X-ray image showed possible loosening of the hip.  The diagnosis was painful left hip, status post total hip arthroplasty.  An August 2010 VA orthopedic surgery note provided that based on a bone scan of the Veteran's left hip, the assessment was failed left total hip arthroplasty due to acetabular loosening.  

The Veteran was afforded a VA examination in January 2011.  According to the Veteran, his symptoms were fatigability, tenderness, and pain, to include painful motion.  He reported that he did not experience weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, deformity, drainage, effusion, subluxation, or dislocation.  He also stated that he did not experience any flare-ups.  He reported difficulty with standing and walking.  Specifically, he could not stand for more than thirty minutes at a time, and he could not walk for more than fifteen minutes at a time.  As for functional impairment, the Veteran reported that he was unable to do heavy work, such as lawn-mowing and window-washing.  He was not receiving any treatment for his condition.  

The Veteran's posture was normal, and he walked with a normal gait.  He did not require any assistive device for ambulation.  On physical examination, the left hip exhibited tenderness and guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, subluxation, or ankylosis.  The examiner performed ROM testing.  On initial ROM testing, the Veteran's left hip flexion was to 100 degrees, with pain beginning at 80 degrees.  His extension and adduction were to 20 degrees, with pain beginning at 10 degrees.  His abduction was to 30 degrees, with pain beginning at 20 degrees.  His external rotation was to 40 degrees, with pain beginning at 30 degrees, and his internal rotation was to 30 degrees, with pain beginning at 20 degrees.  The Veteran was able to perform three repetitions, and there was no additional loss of ROM after three repetitions.  According to the examiner, the Veteran's left hip joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination, even after repetitive use.  An X-ray of the Veteran's left hip showed that his prosthesis was in place.  

The diagnosis was left hip joint replacement and residual surgical scar.  As for the functional impact of the Veteran's disability on his daily activities, the Veteran could not do heavy work, such as lawn-mowing and window-washing, but he was able to do light work, such as dusting.  

According to a March 2011 VA physician note, the Veteran complained of persistent and chronic left hip pain since his November 2009 total hip arthroplasty.  The assessment was left hip total arthroplasty noted to be failed.  In an April 2011 VA physical therapy note, it was noted that the Veteran had ongoing left hip pain, that he ambulated with a single-point cane, and that he was interested in obtaining a wheelchair to use for longer distances.  A wheelchair was ordered.  

A June 2011 VA orthopedic surgery consult notes that the Veteran continued to have constant and throbbing pain, which was measured as an eight on a scale of ten.  The pain was noted to be worse with weight-bearing and ambulation.  He denied redness or swelling, in addition to any acute changes.  The Veteran had marked antalgic gait, and he was noted to off-load his left lower extremity.  His left hip was held in slight flexion, and it was diffusely tender.  There was no significant atrophy.  The assessment was chronic left hip pain following 2009 left total hip arthroplasty, slight lucency area at the cup, but not impressive for loosening.  

A July 2011 private treatment record from Dr. J. D. provides that the Veteran had severe pain of the left hip and that he had tried several oral anti-inflammatory medications, the fentanyl patch, and injections, without any relief.  There did not appear to be any problems from the X-ray point-of-view that required a revision.  He was ambulating with the assistance of a cane, and it was noted that he occasionally used a wheelchair.  On examination, the Veteran was significantly tender upon palpation in a diffuse pattern around the lateral aspect of the left hip.  On active ROM, the Veteran had very little, if any, motion without exhibiting pain.  It was specifically noted that he had pain upon hip flexion.  Passive ROM was not attempted because the significant amount of pain that the Veteran was experiencing.  An X-ray of the Veteran's left hip revealed a cementless hip prosthesis.  The impressions were left hip pain with previous left total hip total arthroplasty and questionable loosening of the cementless hip prosthesis.  According to an August 2011 bone scan from Valley Baptist Health System, the impression was left hip surgical changes with a prosthetic defect.  

As set forth in an October 2011 VA physical therapy note, the Veteran reported that had "enormous" pain to the left hip, especially when lifting the left leg, and that he had taken fentanyl and hydrocodone for pain with no relief.  He indicated that the pain became unbearable beginning approximately two months following his November 2009 surgery, and he did not recall a specific event that caused the onset of the pain.  He reported difficulty sleeping, walking, sitting, and standing.  He ambulated with the assistance of a single-tip cane.  His left hip flexion was to 10 degrees.  According to a November 2011 VA physical therapy note, the Veteran's left hip flexion continued to be measured at 10 degrees.  

According to a December 2011 VA primary care note regarding the Veteran's chronic left hip pain following hip replacement surgery, he did not respond to steroid injection or to physical therapy.  He was currently using the fentanyl patch and Tylenol # 3.  Pain was exacerbated by weight-bearing on the affected extremity.  

A January 2012 VA physician note provides that the Veteran had been using hydrocodone and fentanyl patches without any improvement whatsoever.  He had also competed physical therapy without improvement, and it was very difficult for him to walk, stand, sit, get up from a chair, or sleep.  At most, he was able to walk one mile per day.  The assessments included chronic hip pain.  

According to a February 2012 VA orthopedic surgery note, the Veteran had increasing pain, difficulty walking, a pronounced limp, pain at rest, and an inability to walk more than a few feet without having to stop due to pain.  His hip flexion was to 85 degrees.  With any kind of rapid motion or with forced motion, the Veteran was unable to tolerate pain and cocontracted with his lower extremity.  The diagnosis was chronic left hip pain, post-operative left total hip arthroplasty with clinical and radiographic evidence of acetabular component failure.  

A May 2012 VA orthopedic surgery note provides that the Veteran's pain level was continuing to increase and that he was using a walker instead of a cane.  A three-phase bone scan suggested almost complete loosening of his prosthetic device and possible chronic infection.  In June 2012, a white blood cell scan was performed, which showed no increased uptake in white blood cells.  The assessment was mechanical failure of left total hip arthroplasty.  

According to a May 8, 2013 VA orthopedic history and physical note, the Veteran reported pain at a level of ten out of a scale of ten.  The pain was constant and worse both at night and during weight-bearing, and it was characterized as sharp, achy, burning, tingling, and stabbing in quality.  The Veteran was noted to have limited ROM and an inability to stand on his left lower extremity without assistive aids.  The assessment was continued left hip pain, likely due to failed bony ingrowth of acetabular component.  
On May 9, 2013, the Veteran underwent a left total hip arthroplasty revision surgery due to hardware failure, and he was discharged on May 13, 2013.  At his six-week follow-up appointment, the Veteran reported an improvement in pain since his surgery, which he assessed as a five on a scale of ten.  He had recently been discharged from outpatient physical therapy, having improved from being wheelchair bound for two weeks following surgery, to using a cane for ambulation.  

An October 2014 VA primary care note provides that with respect to the Veteran's extremities, there was moderate tenderness to moderate palpation over the left lateral hip area, but no pedal edema or radiculopathy.  He had full ROM with pain elicited at 70 degrees and above.  

In March 2016, X-ray imaging of the Veteran's left hip was taken due to complaints of increased left hip and knee pain that had worsened over the preceding two weeks.  The impression was status post arthroplasty, myositis ossificans, and heterotopic calcifications.  At an April 2016 follow-up visit, the Veteran reported that he was unable to sleep due to his left hip and knee pain.  On examination, there was no left hip tenderness on palpation, but there was internal pain at any position that was rated as an eight on a scale of ten.  The assessment was acute left hip pain.  

The Veteran was afforded a VA hip examination in May 2016, and the diagnosis associated with his condition was left hip joint replacement.  The Veteran stated that following both his November 2009 and May 2013 left total hip arthroplasty surgeries, he experienced popping, soreness, hot sensations, scraping sensations, and pins-and-needles sensations, which were still constantly present.  As for flare-ups, the Veteran maintained that his left hip constantly hurt and that if he were to walk over a mile, he was "done."  As for functional impairment, the Veteran reported that he had a hard time getting out bed and walking.  

The examiner performed ROM testing.  On initial testing, both the Veteran's right and left hip ROM was normal.  With respect to his left hip specifically, adduction was not limited such that the Veteran could not cross his legs.  The Veteran exhibited pain on flexion, extension, abduction, adduction, external rotation, and internal rotation, in addition to pain with weight-bearing, and the pain on examination was noted to cause functional loss.  There was objective evidence of tenderness to palpation over the anterior hip area, but there was no objective evidence of crepitus.  

The Veteran was able to perform repetitive-use testing with at least three repetitions bilaterally.  There was additional loss of function or ROM after three repetitions on the left side.  Specifically, the Veteran's left hip flexion was to 115 degrees, his extension was to 20 degrees, his abduction was to 35 degrees, his adduction was to 15 degrees and was limited such that he was unable to cross his legs, his external rotation was to 50 degrees, and his internal rotation was to 30 degrees.  Factors that caused this functional loss were pain, fatigue, weakness, and lack of endurance.  

The Veteran was not examined immediately after repetitive use over time, but the examiner noted that the examination was medically consistent with the Veteran's statements describing left hip functional loss with repetitive use over time.  Specifically, pain, fatigue, weakness, and lack of endurance significantly limited functional ability with repeated use over time.  The examiner estimated that the Veteran's left hip ROM after repetitive use over time was flexion to 115 degrees, extension to 20 degrees, abduction to 35 degrees, adduction to 25 degrees (which would prevent the Veteran from crossing his legs), external rotation to 50 degrees, and internal rotation to 30 degrees.  

Although the examination was not conducted during a flare-up, the examiner provided that the examination was medically consistent with the Veteran's statements describing left hip functional loss during flare-ups.  For instance, pain, fatigue, weakness, and lack of endurance significantly limited functional ability with flare-ups.  The examiner opined that during flare-ups, the Veteran's left hip flexion was to 115 degrees, his extension was to 20 degrees, his abduction was to 35 degrees, his adduction was to 15 degrees (which was limited such that the Veteran would not be able to cross his legs), his external rotation was to 50 degrees, and his internal rotation was to 30 degrees.  Additional contributing factors of the Veteran's left hip disability were less movement than normal, weakened movement, disturbance of locomotion, and interference with standing.  

Left hip muscle strength testing was rated at 4/5 (active movement against some resistance) with respect to flexion, extension, and abduction, and the examiner provided that there was no reduction in muscle strength.  The Veteran did not have muscle atrophy or ankylosis.  There was also no evidence of malunion or nonunion of the femur or flail hip joint, or of a leg length discrepancy.  Diagnostic testing showed previous hip arthroplasty with no obvious hardware complications seen, and no acute fracture or dislocation.  The joint space was preserved, and there were some dystrophic calcifications/ossifications seen in the soft tissues adjacent to the proximal hip prosthesis.  According to the examiner, there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's diagnosis, and he was not using any assistive device as a normal mode of locomotion.  The examiner opined that the Veteran's left hip disability did not impact his ability to perform any occupational task.  

	Legal Analysis

As the Veteran was assigned a 100 percent disability rating from May 8, 2013 to July 31, 2014, the Board's discussion is limited to the periods from December 21, 2010 to May 7, 2013, and from August 1, 2014 to the present.  

	Period from December 21, 2010 to June 14, 2011

Upon careful review of the evidence, the preponderance of the evidence weighs against assigning a disability rating in excess of 30 percent during the period from December 21, 2010 to June 14, 2011.  In this regard, the Board acknowledges that the Veteran's January 2011 VA hip examination report, in addition to VA treatment records during this period, show that the Veteran's symptoms included fatigability, tenderness, objective evidence of pain, and loss or range of motion.  He also had some noted difficulty with standing and walking.  Specifically, the Veteran reported that he could not stand for more than thirty minutes at a time and could not walk for more than fifteen minutes at a time.  
However, the evidence of record does not indicate that the Veteran's left hip disability was manifested by, or more nearly approximated, moderately severe residuals of weakness, pain, or limitation of motion during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.  While the record indicates symptoms such as fatigability, tenderness, pain, and painful motion, the Board finds significant that at the January 2011 VA examination, the Veteran's posture was normal, and he walked with a normal gait.  A July 2010 orthopedic surgery note and the January 2011 examination report indicate that the Veteran's flexion was to 100 degrees, with evidence of pain on flexion beginning at 80 or 85 degrees.  Given that normal hip flexion is to 125 degrees, ROM findings during this period do not suggest limitation of motion rising to the level of moderately severe.  At his January 2011 VA examination, the Veteran also reported that he was not receiving any specific treatment for his condition.  As for functional impairment on daily activities, it was noted that the Veteran's disability only impacted his ability to perform heavy work, such as lawn-mowing and window-washing.  Finally, prior to March 2011, when he was noted to use a single-point cane and to express interest in obtaining a wheelchair for longer distances, there is no indication that he required any assistive devices for ambulation.  

There is also no basis for assigning a higher rating based on consideration of factors such as pain on movement, weakness, excess fatigability, incoordination, swelling, or atrophy, to include as due to flare-ups and/or repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  In this regard, the Board finds significant that at his January 2011 VA examination, the Veteran reported that he did not experience any flare-ups of his disability.  Moreover, the Veteran was able to perform three repetitions of ROM testing with no showing of additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  

It follows that even when considering functional loss due to factors such as pain on movement, weakness, fatigability, and disturbance of locomotion, the Veteran's left hip disability has not been generally manifested by symptomatology approximating moderately severe residuals of weakness, pain, or limitation of motion so as to meet the criteria for a 50 percent rating under Diagnostic Code 5054.  Instead, as demonstrated by the competent medical evidence of record, the 30 percent rating assigned adequately compensates the Veteran for the extent of functional loss resulting from these factors.  

The Board has also considered whether the Veteran might be entitled to a higher rating under a different diagnostic code.  As the evidence of record during this period contains no findings of ankylosis, flexion limited 10 degrees, flail joint, or impairment of the femur manifested by fracture of the surgical neck with false joint or fracture of the shaft or anatomical neck, there is no basis for a rating in excess of 30 percent under a different diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 (ankylosis), 5252 (limitation of flexion), 5254 (flail joint), 5255 (impairment of femur).  

For the reasons set forth above, the Board has determined that the preponderance of the evidence is against a finding that the Veteran's left hip disability was manifested by, or more nearly approximated, moderately severe residuals of weakness, pain, or limitation of motion during the period from December 21, 2010 to June 14, 2011.  Therefore, a disability rating in excess of 30 percent is not warranted during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.  

	Period from June 15, 2011 to May 7, 2013

The Board finds that the evidence of record supports assigning a 70 percent disability rating for the period from June 15, 2011 (the date of a VA orthopedic surgery consult) to May 7, 2013.  Specifically, when affording the Veteran the benefit-of-the-doubt, the record indicates that during this period, the Veteran's left hip disability was manifested by, or more nearly approximated, markedly severe residual weakness, pain, or limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.  During this period, the Veteran's left hip pain was characterized as severe, constant, and throbbing.  It was rated at a level of eight on a scale of ten, and it was worse with weight-bearing and ambulation.  The Veteran was noted to have marked antalgic gait and/or a pronounced limp on account of his disability, and in June 2011, it was noted that his left hip was held in slight flexion.  A July 2011 treatment record from the Veteran's private physician indicated that he had very little, if any, motion without exhibiting pain on active ROM, and that passive ROM testing could not be attempted due to his level of pain.  October 2011 and November 2011 VA treatment records show left hip flexion to 10 degrees.  The Veteran's treatment records indicate that it was "very difficult" for him to walk, stand, sit, get up from a chair, or sleep on account of his disability.  With respect to the impact of his disability on his ability to walk during this period, a February 2012 VA orthopedic surgery note provides that the Veteran was unable to walk more than a few feet without having to stop due to pain.  In May 2012, the Veteran began using a walker instead of a cane on account of his disability.  The Board also finds significant that both VA and private medical records during this period reflect that the Veteran tried several oral anti-inflammatory medications (including hydrocodone), fentanyl patches, injections, and physical therapy without any relief.  

However, the evidence weighs against a finding that a rating in excess of 70 percent is warranted during this period.  Specifically, there is no indication that painful motion or weakness from the Veteran's disability required the permanent use of crutches.  See id.  Instead, as indicated above, evidence during this period reflects that the Veteran ambulated with the assistance of a cane until May 2012, when he was noted to be using a walker, and that he occasionally used a wheelchair for longer distances.  There is no evidence that the Veteran was required to use a cane, walker, or wheelchair per a physician, or that any such usage was permanent in nature.

In addition, the record does not support assigning a higher rating based on consideration of factors such as pain on movement, weakness, excess fatigability, incoordination, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  Specifically, these factors are contemplated by the 70 percent rating assigned under Diagnostic Code 5054, and even when considering factors such as flare-ups or repetitive use, there is no indication that the Veteran's symptomatology rose to the level of, or more nearly approximated, painful motion or weakness that required permanent use of crutches.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.  
The Board has also considered whether the Veteran might be entitled to a higher rating under a different diagnostic code.  As the evidence of record during this period contains no findings of unfavorable ankylosis or impairment of the femur manifested by fracture of the shaft or anatomical neck with nonunion or loose motion, there is no basis for a rating in excess of 70 percent under a different diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 (ankylosis), 5255 (impairment of femur).  

Thus, a 70 percent disability rating, but no higher, is warranted during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.  

	Period Beginning August 1, 2014

For the period following the Veteran's total disability rating due to his May 2013 left total hip arthroplasty revision surgery, the preponderance of the evidence is against assigning a rating in excess of 30 percent.  Specifically, the evidence of record does not indicate that the Veteran's left hip disability has been manifested by, or has more nearly approximated, moderately severe residuals of weakness, pain, or limitation of motion.  See id.  While the evidence of record during this period indicates that the Veteran has exhibited pain during ROM testing at 70 degrees and above, it also shows that the Veteran had full ROM at a May 2014 VA primary care visit, and during initial ROM testing at his May 2016 VA examination.  The examiner opined that there was no reduction in muscle strength, and there was no indication of muscle atrophy.  As for pain, the Board recognizes that at his May 2016 VA examination, the Veteran reported constant pain, in addition to popping, soreness, heat, scraping, and pins-and-needles sensations.  He also maintained that he could not walk over a mile and that he had difficulty getting out of bed.  In this regard, the Board finds significant that the examiner considered the Veteran's physical findings and contentions and nevertheless opined that his left hip disability did not impact his ability to perform occupational tasks.  Moreover, the Veteran was not using any assistive device as a normal mode of locomotion, nor is there any other indication that the Veteran required any assistive device during this period.  Thus, when considering factors such as residual weakness, pain, and limitation of motion, the record is against a finding that such residuals have been moderately severe or greater so as to warrant a rating in excess of 30 percent.  

There is also no basis for assigning a higher rating based on consideration of factors such as pain on movement, weakness, excess fatigability, incoordination, swelling, or atrophy, to include as due to flare-ups and/or repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  The Board acknowledges that the May 2016 VA examination report reflects additional loss of function during flare-ups or after repetitive use.  However, the Board finds compelling that when considering the Veteran's functional loss due to pain, fatigue, weakness, and lack of endurance, the Veteran's left hip flexion, extension, abduction, adduction, external rotation, and internal rotation were only reduced by 10 degrees, at most, after three repetitions, repeated use over time (estimated), and flare-ups (estimated).  Thus, even when considering the factors considered in 38 C.F.R. §§ 4.40, 4.45, and 4.59, and cases such as DeLuca, the Veteran's left hip disability has not been generally manifested by symptomatology approximating moderately severe residuals of weakness, pain, or limitation of motion so as to meet the criteria for a 50 percent rating under Diagnostic Code 5054.  Instead, as demonstrated by the competent medical evidence of record, the 30 percent rating assigned adequately compensates the Veteran for the extent of functional loss resulting from these factors.  

The Board has also considered whether the Veteran might be entitled to a higher rating under a different diagnostic code.  As the evidence of record during this period contains no findings of ankylosis, flexion limited 10 degrees, flail joint, or impairment of the femur manifested by fracture of the surgical neck with false joint or fracture of the shaft or anatomical neck, there is no basis for a rating in excess of 30 percent under a different diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 (ankylosis), 5252 (limitation of flexion), 5254 (flail joint), 5255 (impairment of femur).  

Therefore, for the reasons set forth above, a disability rating in excess of 30 percent is not warranted during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.  

Finally, for each of the periods noted above, the Board acknowledges the Veteran's representations regarding pain and difficulty performing certain activities, such as walking, standing, and sleeping.  The Veteran is certainly competent to describe his observable symptoms, and the Board finds no reason to doubt the Veteran's reports.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  However, the competent and objective medical findings by skilled professionals provide the most persuasive evidence regarding the limitations posed by the Veteran's left hip disability.  Cf. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As indicated above, the objective medical evidence of record does not establish that the Veteran's left hip disability manifested in, or more nearly approximated, the symptomatology associated with a rating in excess of 30 percent for the period from December 21, 2010 to June 14, 2011; a rating in excess of 70 percent for the period from June 15, 2011 to May 7, 2013; or a rating in excess of 30 percent for the period beginning August 1, 2014.  

	Other Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  

In determining whether referral for extraschedular consideration is warranted, VA must first compare the level of severity and symptomatology of the service-connected disability with established rating criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Under this approach, if the rating criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See id.  If VA finds that the schedular evaluation is inadequate for failing to contemplate the claimant's level of disability and symptomatology, it must then consider whether the claimant presents an exceptional disability picture due to related factors, such as marked interference with employment or necessitated periods of hospitalization.  See id. at 115-16.  A referral to the Director of Compensation for extraschedular consideration is only necessary when both of these steps are met.  See id. at 116.  

To the extent that the Veteran maintains that his disability picture is not contemplated by the rating criteria, the record indicates that referral for extraschedular consideration is not required.  Crucially, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his left hip disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by factors such as pain, decreased or abnormal excursion, strength, speed, coordination, flare-ups, or endurance.  See 38 C.F.R. § 4.40; see also DeLuca, 8 Vet. App. at 205; Mitchell, 25 Vet. App. at 37.  For disabilities affecting the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  See 38 C.F.R. §§ 4.45, 4.59.  

As detailed above, the Veteran's left hip disability has generally been manifested by pain, limitation of motion, weakness, fatigability, and lack of endurance.  These manifestations are contemplated by the rating criteria set forth in Diagnostic Code 5054.  While the Veteran has also complained of difficulty walking, standing, and sleeping, these factors are a result of the pain and functional loss resulting from his left hip disability and are therefore contemplated by Diagnostic Code 5054 and 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Thus, the ratings assigned above contemplate the scope of the Veteran's impairments.  As such, the schedular evaluations are adequate, and referral to the Director of Compensation under 38 C.F.R. § 3.321(b)(1) is not warranted or required.  See Thun, 22 Vet. App. at 115.  

ORDER

For the period from December 21, 2010 to June 14, 2011, entitlement to a rating in excess of 30 percent for the Veteran's left hip disability is denied.  

For the period from June 15, 2011 to May 7, 2013, entitlement to a rating of 70 percent for the Veteran's left hip disability is granted, subject to the laws and regulations governing the payment of VA compensation.  

For the period beginning August 1, 2014, entitlement to a rating in excess of 30 percent for the Veteran's left hip disability is denied.  





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


